DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Umenaka et al. (WO 2012/020669) in view of Kitamura (US 2018/0081248), both provided in IDS.
Umenaka et al. disclose (at least in Fig. 7):

    PNG
    media_image1.png
    660
    624
    media_image1.png
    Greyscale

Claim 1:	A display device comprising: 
a first substrate comprising a first transparent substrate 31 having a side surface and a main surface, a first alignment film 33 disposed along the main surface, and a first transparent layer 4 (the light quantity control unit 4 considered as a first transparent layer) located between the first transparent substrate and the first alignment film
a second substrate comprising a second transparent substrate 37
a liquid crystal layer 34 held between the first substrate and the second substrate and containing a stripe-shaped polymer and liquid crystal molecules (see translation: under (Configuration of switching element 3), the liquid crystal 34 is a polymer dispersed liquid crystal)
a light-emitting element 2 
wherein the first transparent layer has a lower refractive index than the first transparent substrate (see translation: under (Configuration of light quantity control unit 4))
	Umenaka et al. do not explicitly disclose on the second substrate, where the first transparent layer is not provided, a scanning line, a signal line crossing the scanning line, a switching element electrically connected to the scanning line and the signal line, and a pixel electrode electrically connected to the switching element. Umenaka et al. further do not explicitly disclose a light-emitting element opposed to the side surface of the first transparent substrate. Instead, Umenaka et al. disclose the LED light source 2 arranged facing a side surface of a light-guiding plate 1 that is separate from the substrate 31.
	Kitamura discloses a light-guiding plate and a substrate constituting a polymer-dispersed liquid crystal element are integrated (Figs. 21-23; pars. [0130]-[0140]), the integrated substrate is a counter substrate, and a substrate facing the integrated substrate is a TFT substrate (Figs. 7-12; pars. [0060]-[0079]).

    PNG
    media_image2.png
    407
    658
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    411
    570
    media_image3.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Umenaka et al.’s device with the teaching of Kitamura to have the second substrate comprising a scanning line, a signal line crossing the scanning line, a switching element electrically connected to the 
Claim 2:
wherein the first transparent layer has a refractive index of greater than or equal to 1.0 but less than or equal to 1.41 (see translation: under (Configuration of light quantity control unit 4), examples of low refractive index material having a refractive index of 1.38)
Claims 3-4:
	Umenaka et al. do not explicitly disclose wherein the first substrate further comprises a common electrode opposed to the pixel electrode, and the first transparent layer is located between the common electrode and the first alignment film; or wherein the first substrate further comprises a common electrode opposed to the pixel electrode, and the first transparent layer is located between the common electrode and the first transparent substrate. In other words, Umenaka et al. do not explicitly disclose the location of the transparent layer on the first substrate respective to the common electrode, the alignment film and the first transparent substrate.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the transparent layer located at any desired location respective to the common electrode, the alignment film and the first .
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Umenaka et al. (WO 2012/020669) in view of Kitamura (US 2018/0081248), both provided in IDS, and further in view of Shinkai et al. (US 2015/0293402).
Claim 5:
	Umenaka et al. further disclose wherein the second substrate further comprises a second alignment film 35 contacting the liquid crystal layer 34 (Fig. 7).
	Umenaka et al. do not explicitly disclose a second transparent layer located between the switching element and the second alignment film, and the second transparent layer has an equal refractive index to the first transparent layer.
	Shinkai et al. disclose that either of two substrates constituting a light modulation element may also have the role of a light-guiding plate, and par. [0329] and Fig. 90 in particular indicate that both of the two substrates constituting a light modulation element may also have the role of a light-guiding plate.

    PNG
    media_image4.png
    454
    669
    media_image4.png
    Greyscale


Claims 6-7:
	Umenaka et al. do not explicitly disclose wherein the second transparent layer is located between the pixel electrode and the second alignment film; or wherein the second transparent layer is located between the switching element and the pixel electrode. In other words, Umenaka et al. do not explicitly disclose the location of the transparent layer on the second substrate respective to the pixel electrode, the alignment film and the switching element.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the transparent layer located at any desired location respective to the pixel electrode, the alignment film and the switching element. The rationale would have been to use a known method or technique to achieve predictable results, such as reducing the differences between the quantities of light entering the display device (Umenaka et al., Abstract).
Claim 8:	Umenaka et al. disclose (Fig. 7) a display device comprising: 
a first substrate comprising a first transparent substrate 31 having a side surface and a main surface, and a first alignment film 33 disposed along the main surface
a second substrate comprising a second transparent substrate 37, a second alignment film 35 
a liquid crystal layer 34 held between the first substrate and the second substrate and containing a stripe-shaped polymer and liquid crystal molecules (see translation: under (Configuration of switching element 3), the liquid crystal 34 is a polymer dispersed liquid crystal)
a light-emitting element 2 
	Umenaka et al. do not explicitly disclose the second substrate comprising a scanning line, a signal line crossing the scanning line, a switching element electrically connected to the scanning line and the signal line, and a pixel electrode electrically connected to the switching element, a second alignment film located on the pixel electrode. Umenaka et al. further do not explicitly disclose a light-emitting element opposed to the side surface of the first transparent substrate. Instead, Umenaka et al. disclose the LED light source 2 arranged facing a side surface of a light-guiding plate 1 that is separate from the substrate 31.
	Kitamura discloses a light-guiding plate and a substrate constituting a polymer-dispersed liquid crystal element are integrated (Figs. 21-23; pars. [0130]-[0140]), the 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Umenaka et al.’s device with the teaching of Kitamura to have the second substrate comprising a scanning line, a signal line crossing the scanning line, a switching element electrically connected to the scanning line and the signal line, and a pixel electrode electrically connected to the switching element, a second alignment film located on the pixel electrode, and to have a light-emitting element opposed to the side surface of the first transparent substrate. The rationale would have been to use a known method or technique to achieve predictable results.
	Umenaka et al. further do not explicitly disclose a second transparent layer located between the switching element and the second alignment film; wherein the second transparent layer overlaps the pixel electrode and has a lower refractive index than the first transparent substrate. Umenaka et al., instead, disclose a transparent layer 4 (the light quantity control unit 4 considered as a transparent layer) formed on the first substrate; wherein the transparent layer has a lower refractive index than the first transparent substrate (see translation: under (Configuration of light quantity control unit 4)).
	Shinkai et al. disclose that either of two substrates constituting a light modulation element may also have the role of a light-guiding plate, and par. [0329] and Fig. 90 in 
	Umenaka et al. disclose “the light quantity control unit 4” (corresponding to the (first) transparent layer) provided to the substrate on the side the light-guiding plate. Therefore, should the teaching of “both of the substrates being integrated with the light-guiding plate” disclosed in Shinkai et al. be applied to Umenaka et al.’s device, one of ordinary skill in the art would have easily conceive of providing “the light quantity control unit 4” (corresponding to the transparent layer) to both substrates constituting the polymer-dispersed liquid crystal element. Thus, one of ordinary skill in the art would have easily conceive of providing a second transparent layer located between the switching element and the second alignment film; wherein the second transparent layer overlaps the pixel electrode and has a lower refractive index than the first transparent substrate. The rationale would have been to use a known method or technique to achieve predictable results.
Allowable Subject Matter
Claims 9-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests alone or in combination that a display device comprising a combination of various elements as claimed, more specifically, the combination of “wherein the first substrate comprises a first transparent substrate having a side surface opposed to the light-emitting element, a first alignment a first transparent layer located between the first transparent substrate and the first alignment film, the second substrate comprises a second transparent substrate, a second alignment film contacting the liquid crystal layer, and a second transparent layer located between the second transparent substrate and the second alignment film, the first transparent layer and the second transparent layer are insulating layers, and an installation area per pixel of the first transparent layer is less than an installation area per pixel of the second transparent layer” as set forth in claim 9.
	Umenaka et al. disclose (Fig. 7) a display device comprising: a first substrate comprising a first transparent substrate 31 having a side surface and a main surface, a first alignment film 33 disposed along the main surface, and a first transparent layer 4 (the light quantity control unit 4 considered as a first transparent layer) located between the first transparent substrate and the first alignment film; a second substrate comprising a second transparent substrate 37; a liquid crystal layer 34 held between the first substrate and the second substrate and containing a stripe-shaped polymer and liquid crystal molecules (see translation: under (Configuration of switching element 3), the liquid crystal 34 is a polymer dispersed liquid crystal); a light-emitting element 2; and wherein the first transparent layer has a lower refractive index than the first transparent substrate (see translation: under (Configuration of light quantity control unit 4)). 
	However, Umenaka et al. lack disclosure of a second transparent layer located between the second transparent substrate and the second alignment film, the first transparent layer and the second transparent layer are insulating layers, and an installation area per pixel of the first transparent layer is less than an installation area per pixel of the second transparent layer.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- March 26, 2022